Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiao (CN 109280941).
The applied reference has common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned 
 	Regarding claim 1, Jiao teaches a method for preparing metallic titanium by anode-electrolysis of carbonized/sulfurized ilmenite (abstract; paragraph 5, under Detailed Description of the Preferred Embodiment; paragraph 12 under Summary of the Invention), comprising the following steps:
 	S1: sulfurizing a mixture comprising a titanium-containing material, a carbon-containing reducer and a sulfur reducer to prepare titanium sulfide (paragraph 3 under Summary of the Invention; paragraph 5 under Brief Description of the Drawings);
S2: using the titanium sulfide and titanium carbide as raw materials to prepare a Ti-C-S composite (paragraph 5 under Detailed Description of the Preferred Embodiment);
S3: using the titanium sulfide composite as an anode (the compound obtained is used to prepare the anode), and using electrochemical electrolysis to extract metallic titanium at the cathode (paragraph 7, under Detailed Description of the Preferred Embodiment);
S4: collecting CS2 and S2 gasses generated by the anode during the electrolysis and using them for sulfurizing the titanium-containing material (the sulfur gas is discharged and recycled; step 3 under Detailed Description of the Preferred Embodiment).
 	Regarding claim 2, Jiao teaches wherein, the mixture is specifically a mixture obtained by homogenously mixing the titanium-containing material, the carbon- containing reducer, 
Regarding claim 3, Jiao discloses wherein the conditions of the sulfurization reaction in the step S1 include: burning reaction shielded by an inert/argon atmosphere (paragraph 4 under Specific Embodiment 4), temperature range in the reaction is 1000°C (paragraph 3 under Specific Embodiment), and reaction time is 600 minutes (10 hours; paragraph 3 under Specific Embodiment).
Regarding claim 4, Jiao teaches wherein, in the step S2, the titanium sulfide is vacuum-sintered to prepare the composite (paragraph 14 under Summary of the Invention; paragraph 4 under Specific Embodiment 1).
Regarding claim 5, Jiao further discloses wherein, during the electrolysis in the step S3, the electrolysis temperature is 70°C - 1,600°C (paragraph 9 under Summary of the Invention), the spacing between the cathode and the anode is between 1cm to 50cm (paragraph 8 under Summary of the Invention), the voltage range of the electrolytic cell is 0.5V - 10.0V (paragraph 8 under Summary of the Invention), the anode current density range is 0.05A/cm2 to 1.50A/cm2 (paragraph 8 under Summary of the Invention) and the cathode current density range is 0.05A/cm2 to 1.50A/cm2 (paragraph 8 under Summary of the Invention).
Regarding claim 6, the electrolyte of Jiao used in the electrolysis in the step S3 is a salt mixture composed of one or more of CsCl, CaCl, and LiF (paragraph 10 under Summary of the Invention) and one or more of TiCl3, TiCl2, K2TiF6, and Na2TiF6 (paragraph 10 under Summary of the Invention).

Regarding claim 8, Jiao further teaches wherein the titanium-containing material is one or more of titanium dioxide, ilmenite and metatitanic acid (paragraph 12 under Summary of the Invention; paragraph 5, under Detailed Description of the Preferred Embodiment).
	Regarding claim 9, the carbon-containing reducer of Jiao is one or more of carbon, activated carbon, graphite powder, charcoal, and petroleum coke (paragraph 13 under Summary of the Invention).
Regarding claim 10, the cathode of Jiao is made or more of metallic titanium, stainless steel, carbon steel, metallic molybdenum and metallic nickel (paragraph 14 under Detailed Description of the Preferred Embodiment).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/           Primary Examiner, Art Unit 1794